Name: Commission Regulation (EC) No 1040/2002 of 14 June 2002 establishing detailed rules for the implementation of the provisions relating to the allocation of a financial contribution from the Community for plant-health control and repealing Regulation (EC) No 2051/97
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural policy;  agricultural activity;  economic policy
 Date Published: nan

 Avis juridique important|32002R1040Commission Regulation (EC) No 1040/2002 of 14 June 2002 establishing detailed rules for the implementation of the provisions relating to the allocation of a financial contribution from the Community for plant-health control and repealing Regulation (EC) No 2051/97 Official Journal L 157 , 15/06/2002 P. 0038 - 0040Commission Regulation (EC) No 1040/2002of 14 June 2002establishing detailed rules for the implementation of the provisions relating to the allocation of a financial contribution from the Community for plant-health control and repealing Regulation (EC) No 2051/97THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Commission Directive 2002/36/EC(2), and in particular the last subparagraph of Article 23(5) thereof,Whereas:(1) Pursuant to Directive 2000/29/EC, a financial contribution from the Community may be granted to Member States to cover expenditure relating directly to the necessary measures which have been taken or are planned for the purpose of combating harmful organisms introduced from third countries or from other areas in the Community, in order to eradicate or, if that is not possible, to contain them.(2) Member States may, in particular, request a Community financial contribution for specific measures which they have adopted or planned to adopt to control infections by harmful organisms introduced in their territory. The upper limit of this contribution is 50 % of eligible expenditure.(3) The application of Commission Regulation (EC) No 2051/97 of 20 October 1997 establishing detailed rules for the implementation of the provisions relating to the allocation of a plant-health control financial contribution from the Community(3) has shown that more detailed rules are necessary, and in particular the requirements concerning the information which Member States must submit to justify a claim for a Community financial contribution should be made more precise.(4) The new rules should specify the information to be provided by the Member States' applications for the Community financial contribution, in particular evidence of the eradication programme in respect of the harmful organism for which a financial contribution for plant-health control is requested.(5) In accordance with Article 3(2) of Council Regulation (EC) No 1258/1999(4), veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the Guarantee section of the European Agricultural Guidance and Guarantee Fund. Financial control of these measures comes under Articles 8 and 9 of the above Regulation.(6) Regulation (EC) No 2051/97 should therefore be repealed.(7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS REGULATION:Article 11. Without prejudice to the provisions of Article 23(4), first subparagraph, of Directive 2000/29/EC, Member States' applications for the allocation of a financial contribution from the Community for plant-health control pursuant to Article 23(5) of Directive 2000/29/EC shall be submitted in writing by 30 April at the latest of each year by the authority referred to in Article 1(4) of that Directive for examination in that year and addressed to the Commission of the European Communities, Health and Consumer Protection Directorate General, B-1049 Brussels, Belgium.2. Applications shall include information on the eradication programme in respect of the harmful organism for which a financial contribution for plant-health control is requested, in particular:(a) general information on the appearance of the relevant harmful organism, including details as the date on which its presence was suspected or confirmed, and the presumed cause of the appearance;(b) the necessary measures which have been taken or are planned for combating the relevant harmful organism, their expected duration and where available, the results obtained, the actual or estimated cost of the expenditure incurred or to be incurred, and the proportion of such expenditure covered or to be covered from public funds. The duration shall be no more than two years after the date of detection of the appearance of the relevant harmful organism, except in duly justified cases, where two such further applications of each one year may be submitted.Article 21. For the purposes of the examination referred to in Article 1(1), Member States shall submit a dossier including, for each year of the programme:(a) a copy of the notification of the presence or of the appearance of the relevant organism, in accordance with Article 16(1) or (2) of Directive 2000/29/EC;(b) information on inspections, testing and other actions undertaken to determine the nature and extent of the appearance of the relevant harmful organism, including the method used for these actions;(c) the statutory notice requiring treatments like destruction, disinfection, disinfestation, sterilisation and other treatments to be carried out and an official description and assessment of their achievement/results, including the description of the methods used for these treatments;(d) in case of payments of compensation for financial losses, other than loss of earnings, due to prohibitions and/or restrictions, as defined in point (c) of Article 23(2) of Directive 2000/29/EC, an official statement for payments made or to be made and the method of calculation;(e) information on the identity of the consignment in accordance with the provisions of Article 23(4) of Directive 2000/29/EC or if not possible the reasons why it cannot be identified.2. Moreover, Member States shall also submit the list of the amounts excluding VAT and taxes, paid or to be paid for carrying out the necessary measures for combating the relevant harmful organism and the part of these amounts covered by public funds. For each kind of such measures, the appropriate details shall be enclosed:(a) for inspections and analyses, through a summary table indicating, inter alia, their dates, places and the unit costs;(b) for treatments referred to in paragraph 1(c), the list of holdings/places treated, and the quantity of plants/areas treated;(c) for payments referred to in paragraph 1(d), the list of beneficiaries.Article 31. For each application received, the Commission shall determine whether the phytosanitary measures have been appropriate and the costs of those measures are reasonable.2. The Member State concerned shall, on request, communicate to the Commission any additional information the Commission requires for its examination.Article 41. Each year, by 15 September at the latest, the Commission shall prepare a list of programmes to be considered which therefore are eligible for a financial contribution from the Community. For the purpose of assuring an effective and consistent contribution, and taking into account the evolution of the phytosanitary situation in the Community, the Commission shall rank the above programmes.In the above ranking, priority shall be given to those programmes that satisfy as much as possible the following criteria:- protect the interest of the whole Community,- show a higher probability of efficacy,- supply the required information regarding the identity of the consignment.2. The list, which shall detail the amount of the proposed Community financial contribution to each programme, shall be submitted for discussion to the Standing Committee on Plant Health. If applicable, the rate of degressivity of the financial contribution shall also be mentioned.3. Each programme included in the list referred to in point 2 shall be approved individually in accordance with the procedure laid down in Article 18 of Directive 2000/29/EC. Such approval shall include the rate of the financial contribution from the Community, any conditions to which it may be subject and the upper limit of the contribution. The financial contribution from the Community shall not be granted where the total amount of eligible expenditure per year, defined according to the provision of Article 4(1), is less than EUR 50000.Article 5In order to receive payment of the financial contribution from the Community for an approved programme, the Member State shall submit a request for payment of the financial contribution in Euro to the Commission, by 30 September of the year following the year in which the programme has been approved at the latest.The Member State's request shall include proof or evidence of payments through appropriate documentation, such as invoices or receipts.Article 6Regulation (EC) No 2051/97 is repealed.Article 7This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.It shall apply to applications seeking the payment of a financial contribution from the Community from 2003 onwards.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 June 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 116, 3.5.2002, p. 16.(3) OJ L 287, 21.10.1997, p. 13.(4) OJ L 160, 26.6.1999, p. 103.